Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered May 8, 2001, convicting him of attempted murder in the second degree, assault in the first degree, and aggravated criminal contempt, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708 [1998]; People v Satterfield, 66 NY2d 796 [1985]; People v Baldi, 54 NY2d 137 [1981]; People v Wicker, 229 AD2d 602 [1996]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Krausman, J.P., Schmidt, Crane and Rivera, JJ., concur.